                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEW MEXICO

In re:

STEPHEN GUAJARDO and ROBERTA GARCIA-GUAJARDO,

         Debtors.                                                       Case No. 13-19-10540-TA

                         BANKRUPTCY RULE 2016 STATEMENT

         1.    Pursuant to 11 U.S.C. §329(a) and Bankruptcy Rule 2016(b), I certify that I am
               the attorney for the above named Debtor, and that compensation paid to me prior
               to entering an appearance in this bankruptcy proceeding, or agreed to be paid to
               me, for services rendered or to be rendered on behalf of the Debtors in
               contemplation of or in connection with the bankruptcy case is as follows:

               For legal services I have agreed to accept:                    $250.00/hr.
               Prior to the filing of this statement I have received:         $2,000.00
               Balance due:                                                   Unknown

         2.    The source of the compensation paid to me was the Debtors.

         3.    The source of compensation to be paid to me is the Debtors, either directly or
               through plan payments.

         4.    I have not agreed to share the above disclosed compensation with any other person
               unless they are members and associates of my law firm.

         5.    In return for the above disclosed fee, I have agreed to render legal service for all
               aspects of the bankruptcy case, including:

               a.      Analysis of the Debtor’s financial situation, and rendering advice to the
                       Debtors in determining whether to file a petition in bankruptcy;
               b.      Preparation and filing of any petition, schedules, statement of affairs, plan
                       or other pleading which may be required;
               c.      Representation of the Debtor at the meeting of creditors (personally or by
                       proxy) and any other hearings which may be required;
               d.      Representation of the Debtor in adversary proceedings and other contested
                       bankruptcy matters.

I certify that the foregoing is a complete statement of any agreement or arrangement for payment
to me for representation of the Debtor in this bankruptcy proceeding.




Case 19-10540-t13        Doc 76     Filed 09/03/19      Entered 09/03/19 10:56:20 Page 1 of 2
                                                      Respectfully submitted

                                                       Filed electronically 9/3/19
                                                      Michael K. Daniels
                                                      PO Box 1640
                                                      Albuquerque, NM 87103
                                                      (505) 246-9385; 246-0104 fax


I hereby certify I sent a true and correct copy of the foregoing to the following parties on
September 3, 2019, either via regular mail or via the Court’s electronic noticing system,
depending on the CM/ECF subscription status of the party in question.

       Tiffany M. Cornejo                                     US Trustee
       625 Silver SW #350                                     PO Box 608
       Albuquerque, NM 87102                                  Albuquerque, NM 87103

Certified 9/3/19
Michael K. Daniels




Case 19-10540-t13        Doc 76     Filed 09/03/19      Entered 09/03/19 10:56:20 Page 2 of 2
